Title: To James Madison from Bird, Savage, and Bird, 27 October 1802 (Abstract)
From: Bird, Savage, and Bird
To: Madison, James


27 October 1802, London. The firm last wrote on 21 Sept.; they now write to notify JM which U.S. accounts now or shortly will need remittances. “The Diplomatic Fund since the repayment out of the last remittances of the £1000.—. we advanced to it on loan the 15th. of may last is become in debt £15.12.2. & we shall have in next month to pay £506.5.1. for Mr. King’s quarters salary & £76..3. for his Secretary’s salary, besides the contingent expenses at the end of the year.” The British treaty fund contains £1,059 15s. 11d., “which will do little more than pay the next quarters salaries of Mr. Gore Mr. Pinkney & Mr. Erving, without enough to pay the next quarters contingencies.” The seamen’s and prize case funds do not contain enough to cover the demands that are expected to be made soon. They inform JM so he may arrange to have funds transferred.
 

   
   RC (DNA: RG 59, Letters Received from Bankers). 2 pp.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:595.


